DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-19 of U. S. Patent No. 10,578,850 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 8 and 14 of the present application encompass claims 1, 10 and 19 of U.S. Patent No. 10,578,850.

Instant Application
10,578,850
1. (Original) A method, comprising: emitting, from one or more incoherent light sources, a first wavelength of light that causes a specimen to fluoresce and a second wavelength of light that does not cause the specimen to fluoresce, wherein the emitted light is directed to the specimen; filtering the emitted light through an excitation filter, the filtered light matching a predetermined bandgap energy; transmitting the emitted light through a slider to the specimen via a darkfield channel of an objective at an oblique angle; and directing light reflected from the specimen to a receiving camera, wherein: the reflected light is generated in response to the directed light output by the excitation filter; and the directed light reflected from the specimen comprises selected wavelengths.
10. A method comprising: emitting from one or more incoherent light sources at least a first wavelength of light that causes a specimen to fluoresce and a second wavelength of light that does not cause the specimen to fluoresce, wherein the emitted light is directed to the specimen; filtering the emitted light through an excitation filter, the filtered light matching a predetermined bandgap energy; transmitting the emitted light through a slider to the specimen via a darkfield channel of an objective at an oblique angle; directing, using an emission filter, light reflected from the specimen to a receiving camera, the reflected light in response to the directed filtered light, wherein the directed light reflected from the specimen comprises selected wavelengths; obtaining, from the receiving camera, image data based on the directed light reflected from the specimen; classifying the specimen with a trained classifier based on the image data; retrieving stored system configurations associated with classification of the specimen; applying the system configurations to one or more of the incoherent light sources, the excitation filter, the emission filter, or the receiving camera; obtaining additional image data from the receiving camera, the additional image data obtained after the system configurations are applied; identifying specimen defects with an image data model based on the obtained additional image data; and generating a feature map based on the specimen defects.


The reasons for concluding that the invention defined in the claim at issue would have been an obvious variation of the invention defined in a claim in the conflicting patent or copending application because one of ordinary skill in the art would have no difficulty seeing the “directing light reflected from the specimen to a receiving camera, the reflected light is generated in response to the directed light output by the excitation filter” of the instant application is obvious in functionality over “light reflected from the specimen to a receiving camera, the reflected light in response to the directed filtered light” of the Patent. Claims 8 and 10 of the instant application are analogous to double patenting of claims 1 and 19 of patent No. 10,578,850 for the same reason as claim 1 and 10 discussed above. The cited altering elements would not interfere with the functionality of the steps previously claimed and would perform the same function. In re Karlson, 136, USPQ 184 (CCPA 1963).


Allowable Subject Matter
Claim(s) 1-2, 5-6, 8-9, 11, 13-15, 17 and 19-20 is/are allowed upon overcoming the above rejection.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Huffman et al. (US 2016/0320306 A1), discloses wavelength filtering.
2.	Gao et al. (US 2009/0066934 A1), discloses microscopy system with gap filtering.
3.	Murakami et al. (US 2002/0071175 A1), discloses microscope unit working with brightfield and darkfield lighting path.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485